Citation Nr: 1016710	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-19 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment rendered 
by the Radiologists of the University of Rochester, on 
September 9, 2007.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an June 2008 decision by the Fee Processing 
Center (FPC) of the VA Medical Center (VAMC) in Canandaigua, 
New York, which denied entitlement to reimbursement or 
payment of private medical expenses incurred as a result of 
services rendered to the Veteran by the Radiologists of the 
University of Rochester on September 9, 2007.


FINDING OF FACT

The claim filed by the Radiologists of the University of 
Rochester for treatment rendered to the Veteran, on September 
9, 2007, was received on April 3, 2008, more than 90 days 
after the claim was denied by Medicare on December 4, 2007.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment rendered 
by the Radiologists of the University of Rochester, on 
September 9, 2007, have not been met.  38 U.S.C.A. § 1725 
(West 2002); Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

II. Analysis

The claim filed by the Radiologists of the University of 
Rochester, the vendor, for treatment rendered to the Veteran 
on September 9, 2007 was received on April 3, 2008, more than 
90 days after the claim was denied by Medicare on December 4, 
2007.  The Veteran contends that VA should pay his 
radiologist's bill, as he submitted everything when he 
received it, contending that it was not his fault that the 
bill in issue was submitted later than the other bills.  On a 
July 2008 VA Form 9, he stated that, through no fault of his, 
the radiologist's bill was turned in after the 90 days; 
however, he maintains that the Radiologists of the University 
of Rochester told him that they sent the bill to the VA 
before it was sent to him.

The VAMC sent the Radiologists of the University of Rochester 
a letter, dated June 6, 2008, regarding their bill for the 
Veteran's care, on September 9, 2007.  In that letter, the 
VAMC indicated that consideration of possible VA financial 
assistance had been given the appellant's claim under the 
Veterans Millennium Health Care and Benefits Act, H. R. 2116, 
but the claim was denied.  It was noted that payment might be 
made if all five (5) of the following criteria were met: (1) 
the Veteran was financially liable to the provider for 
emergency treatment, (2) the Veteran was enrolled in the VA 
Health Care system and received treatment within a 24-month 
period proceeding emergency care, (3) the Veteran had no 
other coverage under a health care contract that would pay, 
in whole or part, (4) VA facilities were not feasibly 
available and an attempt to use them beforehand would have 
been hazardous to life or health, and (5) emergency services 
were provided in a hospital emergency department, a free 
standing urgent care clinic, or a similar facility held out 
as providing urgent or emergency care to the public, up to 
the point of medical stability.

The vendor was further notified that the absence of any one 
of these criteria precluded payment by VA.  In this case, the 
reason for not approving the claim was that the claim was not 
timely filed because it was not submitted within 90 days of 
medical care.  The vendor was notified of its appellate 
rights and notified that any evidence that was believed to 
indicate that reconsideration was proper should be sent to 
VA.

The Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), 
provides general authority for the reimbursement of non-VA 
emergency treatment for nonservice-connected disabilities.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009), as amended by 68 Fed. Reg. 3401-04 (Jan. 24, 2003) 
(effective March 25, 2003).  This law was enacted on November 
30, 1999, and took effect 180 days after the date of 
enactment, i.e., May 29, 2000.  The interim final rule 
implementing the new statute provided that its effective date 
was May 29, 2000, and that VA would make retroactive payments 
or reimbursements for qualifying emergency care furnished on 
or after that date.  See 66 Fed. Reg. 36,467 (July 12, 2001).  
The final regulation at 38 C.F.R. § 17.1002(a) through (i) 
provides a list of nine separate prerequisites, which must be 
met, before VA may advance payment or reimbursement for 
emergency services provided for nonservice-connected 
disabilities in non-VA facilities.  

To be eligible for reimbursement under this authority, the 
veteran has to satisfy all of nine of the following 
conditions: (a) the emergency services were provided in a 
hospital emergency department or a similar facility held out 
as providing emergency care to the public; (b) the claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment if reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility;(e) at the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) the veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) the veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) if the 
condition for which the emergency treatment was furnished was 
caused by an accident or work related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment, and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and; (i) the veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  See 38 C.F.R. § 17.1002.

A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment (the 
vendor), the Veteran who paid for the treatment, or the 
person or organization that paid for such treatment on behalf 
of the Veteran.  38 C.F.R. § 17.1004(a).  Thus, the appellant 
has standing in this case.

VA regulations also provide that a claim under the Millennium 
Bill must be filed within 90 days after the latest of the 
following: (1) July 19, 2001; (2) the date that the Veteran 
was discharged from the facility that furnished the emergency 
treatment; or (3) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the 
decisionmaker determines that additional information is 
needed to make a determination regarding the claim, such 
official will contact the claimant in writing and request 
additional information.  The additional information must be 
submitted to the decisionmaker within 30 days of receipt of 
the request or the claim will be treated as abandoned, except 
that if the claimant within the 30-day period requests in 
writing additional time, the time period for submission of 
the information may be extended as reasonably necessary for 
the requested information to be obtained.

The Board notes that, on October 10, 2008, S. 2162, the 
Veterans' Mental Health and Other Care Improvements Act of 
2008, was signed by the President.  This statute makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria (outlined above) are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, § 402, 122 Stat. 4110 
(2008). 

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment." As the veteran's claim is 
denied another basis, the Board finds that additional 
discussion of this recent amendment is not necessary.

From the information before the Board there is no indication 
of what, if any, disabilities for which service connection 
may be in effect.  Likewise, there is no indication in the 
record of what was the disability or disabilities for which 
the Veteran was treated on September9, 2007.  Also, other 
than the mere use of Diagnostic Code 786.05 for "shortness 
of breath" on Form CMS-1500, Health Insurance Claim Form, 
there is no evidence pertaining to the nature of the 
treatment administered to the Veteran in September 2007.

There is also no indication in the record that the Veteran 
was enrolled in the VA Health Care system and received 
treatment within a 24-month period proceeding emergency care; 
that the Veteran had no other coverage under a health care 
contract that would pay, in whole or part, or that VA 
facilities were not feasibly available and an attempt to use 
them beforehand would have been hazardous to life or health.

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred as a result of 
treatment rendered by the Radiologists of the University of 
Rochester, on September 9, 2007, is not warranted.  This 
denial is based the finding that neither the vendor nor the 
Veteran filed a timely claim for payment or reimbursement.

The regulation, 38 C.F.R. § 17.1004(d), is clear that the 
beginning of the 90 days commences with, as applicable here, 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment, which in this case 
was September 9, 2007; or, the date the Veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party, Medicare.

Here, Medicare was billed first for the services in issue and 
payment was denied by Medicare on December 4, 2007 and was 
billed to the Veteran on January 9, 2008.  As 2008 was a leap 
year, 90 days after December 4, 2007, would have been 
March 1, 2008.  The Veteran could have sent a claim for 
reimbursement into the VA himself, between January 9, 2008 
and March 1, 2008.  The claim for reimbursement was dated 
March 25, 2008, and was not received by VA from the vendor 
until April 4, 2008, both of which dates are outside the 90-
day period for submission of a claim for reimbursement.

Accordingly, in this case the 90-day time period commenced on 
December 4, 2007, and the initial claim was not received 
until April 3, 2008, more than 90 days thereafter.  Thus, the 
claim was not filed in a timely manner and, as such, must be 
denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred as a result of treatment rendered by the 
Radiologists of the University of Rochester, on September 9, 
2007, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


